Case 15-23295        Doc 55     Filed 02/11/19     Entered 02/11/19 16:49:09          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 23295
         Jovan Kenyetti Lumpkins

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/07/2015.

         2) The plan was confirmed on 09/08/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/15/2016, 07/10/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/27/2018.

         5) The case was Completed on 05/16/2018.

         6) Number of months from filing to last payment: 34.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $12,891.64.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-23295             Doc 55           Filed 02/11/19    Entered 02/11/19 16:49:09                 Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $19,694.00
           Less amount refunded to debtor                                $1,981.03

 NET RECEIPTS:                                                                                             $17,712.97


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,000.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $721.36
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $3,721.36

 Attorney fees paid and disclosed by debtor:                          $1,000.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP                    Unsecured      2,019.00       1,980.54         1,980.54        229.94        0.00
 American InfoSource LP as agent for       Unsecured         419.00        182.30           182.30          21.17       0.00
 AT T Mobility                             Unsecured         127.00           NA               NA            0.00       0.00
 Becket & Lee                              Unsecured          91.00         27.79            27.79           3.23       0.00
 Capital One Auto Finance                  Unsecured            NA           5.41             5.41           0.00       0.00
 Capital One Auto Finance                  Secured        7,469.00       7,474.41         7,469.00      7,296.77     406.56
 Capital One Bank                          Unsecured         300.00        300.00           300.00          34.83       0.00
 City of Chicago Department of Revenue     Unsecured     10,152.00       6,077.21         6,077.21        705.56        0.00
 Comcast                                   Unsecured         300.00           NA               NA            0.00       0.00
 Devon Financial Services Inc              Unsecured         300.00        441.23           441.23          51.23       0.00
 Fifth Third Bank                          Unsecured      1,000.00            NA               NA            0.00       0.00
 Great Lakes Higher Education Guaranty C   Unsecured     16,218.00     12,733.46        12,733.46       1,478.35        0.00
 Great Lakes Higher Education Guaranty C   Unsecured           0.00      3,277.82         3,277.82        380.55        0.00
 Harold Washington College                 Unsecured         300.00           NA               NA            0.00       0.00
 Illinois Tollway                          Unsecured           0.00           NA               NA            0.00       0.00
 Merrick Bank                              Unsecured      1,064.00         740.27           740.27          85.95       0.00
 Portfolio Recovery Associates             Unsecured         437.00        437.08           437.08          50.74       0.00
 Quantum3 Group                            Unsecured         170.00        239.24           239.24          27.78       0.00
 RCN Communications                        Unsecured         200.00           NA               NA            0.00       0.00
 Syncb/CARE CREDIT                         Unsecured           0.00           NA               NA            0.00       0.00
 TCF National Bank                         Unsecured         400.00           NA               NA            0.00       0.00
 Truman College                            Unsecured      1,000.00            NA               NA            0.00       0.00
 United States Dept Of Education           Unsecured     26,146.00     27,725.64        27,725.64       3,218.95        0.00
 University Of Phoenix                     Unsecured         172.00           NA               NA            0.00       0.00
 University OF Phoenix                     Unsecured         172.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-23295        Doc 55      Filed 02/11/19     Entered 02/11/19 16:49:09             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $7,469.00          $7,296.77           $406.56
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $7,469.00          $7,296.77           $406.56

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $54,167.99          $6,288.28              $0.00


 Disbursements:

         Expenses of Administration                             $3,721.36
         Disbursements to Creditors                            $13,991.61

 TOTAL DISBURSEMENTS :                                                                     $17,712.97


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
